Opinion issued December 19, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00958-CV




IN RE JOHN COLE AND TWENTY TWENTY PROPERTIES, INC.,
Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relators John Cole and Twenty Twenty
Properties, Inc. seek relief directing the trial court to vacate portions of its November
3, 2008 order granting in part real party in interest’s, Jana Holding, Ltd.’s, motion to
compel.   
We deny the petition for writ of mandamus.
          
Per Curiam 
 
Panel consists of Justices Taft, Keyes, and Alcala.